Title: To John Adams from Francis Dana, 31 July 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Paris July 31st. 1780
     
     Mr. Appleton sets off to morrow for Holland, and I shall deliver this enclosing a copy of a letter to you, from the Comte De Vergennes of the 29th. instant, to his care. It was received yesterday. I thought it most adviseable to keep the original. I wrote to Mr. Genet acquainting him of the receipt of the letter, of your departure for Holland, and that I shou’d forward that, or any others which might be sent here, to you.
     I hope you, master John, and mon Fils have had a pleasant tour to Brussels, where I expect you will choose to reside some time. I shall hope for the pleasure of hearing from you, as often as will suit the convenience of one, who ought to consider himself travelling, in part at least, for relaxation from business, and in quest of better health.
     Not one word of news of any sort to communicate. No arrivals from America—I have received one vol: of your Treaties, together with a few pamphlets, and a Letter supposed to be written by W.S.C., accompanied with a short one conjectured to be from a friend now near at hand. These I shall not forward to you, as it does not appear necessary to be done.
     This moment has come to hand the translation of Governour Pownal’s pamphlets, and a letter to you from the Translator. As I know not your particular intention concerning this Translation, whether you wou’d wish to print it in Holland or not, and having an opportunity to send it to you without expence, I commit them likewise to the care of Mr. Appleton, and shall desire him, if you shou’d have left Brussels at his Arrival, to place them in the hands of Mr. Jennings, there to wait your further direction, unless Mr. Jennings shou’d think it adviseable for Mr. Appleton to carry them on to Amsterdam, where he may probably meet you, or if not, lodge them in the hands of Messrs. de Neufville and Son of that place, for you. For this purpose they will be put up separately. A billet to Mr. Thaxter from the Translator is also sent with his letter; the purpose of which you will readily perceive.
     Capt: Manly writes you from Mill Prison; his principal object seems to be to procure some money to enable him to bribe his keepers, but poor Man, he has applied to the wrong house for that precious mettal—He mentions the arrival of Capt: Cuningham in that prison, sick, but on the Recovery.
     Mr. Williams writes “I have ordered your Bordeaux, so you will soon have some excellent wine to give your friends. I have been so particular in this, that if you only say, it is as good as any body has, I shall be disappointed, I mean it to be better. The white wine I am fining, and in a few days it shall be ready” &c. This sounds well, I wish the wine may taste accordingly.
     Again, this moment, another Letter has arrived, dated Hammersmith 25th. July, 80. and sign’d T. Williamson. Among other things, the writer, says, “The report now is, that only 7. of the Spanish Ships remained with Guichen, the other 5 having gone to Leeward with the Trade. This however gives such a decided superiority over Rodney, that we are all much in the dumps and shou’d be exceedingly so, were it not for several peices of good news of yesterday and to day. A large baltic fleet which had been thought in great danger, from several captures being made in the No. Seas, have got safe into the River, and sundry other ports—The Jamaica Fleet, upwards of 150 sail, are all arrived without the Loss of a Ship.” “This day an Express arrived from India with the account of the taking of Puna the Capital of the Marrattas, in which there were considerable riches.” The reflexion of the writer is “Thus England is loosing in the West Indies, what she seems getting but a small compensation for in the East Indies.” He adds, “Not a word from America, and the furor about other Colonies coming in, seems much abated.” This is undoubtedly W.S.C. For my own part, if it is true; that Solano has detached 5 Ships to the Leeward, I expect Walsingham will join Rodney time enough to prevent any thing of consequence being done in that quarter—Graves follows so close in another Course, that the same imbecility of operations will take place there—Geary with a fleet vastly inferiour to his Enemies, by seizing upon the occasion, has had the honor of parading before Brest, and besides, has not only captured the greater part of the St. Domingo Fleet (14 out of 25) but has completely covered the great and invaluable Jamaica Fleet. He may now, as he doubtless will, retire before the mightier combined Fleets, without loss of honor: And all Europe will perhaps in the End, see them after having paraded up and down the Channel, during the continuance of the gentle Zephyrs, returning into port as triumphantly as they did the last year—When the English will again put to Sea; and strike some brilliant stroke or other. I look for Success only from the Spaniards in the Floridas, notwithstanding the mighty preparations of this Year—It may be said of Fortune as of the Law, Vigilantibus non dormientibus. I am, dear Sir, with the greatest Respect and Esteem, your much obliged friend and very humble Servant
     
      FRA Dana
     
    